The present application is examined under the pre-AIA  first to invent provisions. 
Detailed Action
Status of Claim Set 3
This Office Action replies to claim set 3 filed 07/28/2022. 
Canceled		46
New			none
Amended		none
Parent Data17443517, filed 07/27/2021 is a continuation of 14321385, filed 07/01/2014 ,now U.S. Patent #11107116 and having 3 RCE-type filings therein14321385 is a continuation of 13221851, filed 08/30/2011 ,now U.S. Patent #8768770 13221851 Claims Priority from Provisional Application 61378299, filed 08/30/2010

Claims 30-45, 47-49 are examined.  

DOUBLE PATENTING
Resolved by terminal disclaimer. Thank you for resolving this issue to advance prosecution.

PRIORITY
Resolved by canceling claim 46. Thank you for resolving this issue to advance prosecution.


				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30-45, 47-49 are rejected per 35 USC 101 as directed to non-statutory subject matter, an abstract idea.  The invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements individually and in combination, do not amount to significantly more than an abstract idea.  
STEP 1
The claims fall within one of the four 101 statutory categories. 
PRONG 1
Applicant claims Certain Methods of Organizing Human Behavior using math. 
Claim 30 (and similar 48, 49) -- except the bracketed additional elements which present little more than the idea -- is directed to an abstract idea.
30. A [ computer-implemented]  method of attributing transaction events to [streamed media] events, the method comprising:
 automatically aggregating and validating data feeds for each of a plurality of streamed media events
 determining, by a processor for each media event of the plurality of streamed media events, a first demographic profile of a plurality of viewers of the streamed media event;
 determining, by the processor for each transaction event among a plurality of transaction events, a second demographic profile of a customer of the transaction event;
 determining, by the processor, for each transaction event, a probability that each transaction event is attributed to a streamed media event among the plurality of streamed media events based on a result of comparing each first demographic profile with each second demographic profile;
 upon determining that the probability that the transaction event is attributed to a streamed media event among the plurality of streamed media events is above a predetermined threshold, attributing, by the processor, the transaction event to the streamed media event among the plurality of streamed media events;
 generating a report including a plurality of transaction events that are attributable to one or more streamed media events; and
 targeting a future streamed media event not among the plurality of streamed media events based on the probability that each transaction event is attributed to a streamed media event among the plurality of streamed media events.

The claim contains data labels, but patent eligibility does not turn on labeling of data. 
Media event 			data label
First demographic profile 		data label
Second demographic profile	data label
Transaction event			data label
Demographic data			data label
Report				extra solution activity
The language -- probability that the transaction event is attributed to a streamed media event among the plurality of streamed media events is above a predetermined threshold -- is descriptive, MPEP 2111.04.
One of ordinary skill in the art would understand that the claim is directed to a math operation on data (with this or that label) for targeted marketing. The claims are directed to attribution and targeted advertising  and  organizing and manipulating information through mathematical correlations. The math relationships claimed are for advertising.
The math under its broadest reasonable interpretation covers performance of the limitation in the mind, but for the recitation of generic computer components. Other than reciting ‘processor’, ‘memory’, ‘medium’, ‘computer’, nothing in the claim precludes the steps from being performed in the mind. For example, but for the computer, the mathematical relationship in the context of this claim encompasses user manually calculating, mental calculating using or do so with the aid of pen/paper simulation.
The claim is generally applied (see e.g. Specification ¶ 38-40, 49-51, 74, 224-231)
This abstract idea is not integrated into a practical application. In particular, the claim recites additional element – processor, memory, medium to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing an interface and detecting a user selection of an option) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Applicant uses math to solve the math problem of targeting an advertisement. The steps are computer-implemented, but one could do the calculations with pen and paper, abacus, slide-rule etc and hand someone an advertisement. The additional elements present only a particular technological environment. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to a ‘computer implemented’, computer, processor, database -- generic elements for generally applying the idea.
Using a computer to do math does not transform an abstract idea into an inventive concept (SAP America v InvestPic (CAFC 2018), p.12-13 slip opinion. The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610).  
Recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea. The problem solved: track effect to cause and targeted ads based on math (future).
Because the claims are drawn to an abstract idea not integrated into a practical application, the independent claims are ineligible.
The claims 30, 48, 49 are directed to the same idea, 48 being a machine directed to that idea and claim 49 being an article of manufacture for that idea. 
The claims could be performed without a computer, with pencil and paper, or mentally.
Dependent claims
Claim 32 describes the idea -- describing data organized and manipulated (transaction event) to determine a number, presenting features which are part of, not apart from, the idea.
Claim 33 describes the idea -- describing data (media event) organized and manipulated to determine a number, presenting features which are part of, not apart from, the idea.
Claim 34 describes the idea describing attributing, i.e. organizing and manipulating to determine a number, presenting features which are part of, not apart from, the idea.
Claim 36 describes the idea describing data (media events) used in organizing and manipulating to determine a number, presenting features which are part of, not apart from, the idea.
Claim 37 describes the idea -- describing data (media events) used in organizing and manipulating to determine a number, presenting features which are part of, not apart from, the idea.
Claim 38 describes the idea -- describing probabilistic attribution.
Claim 39 describes math – comparing.
Claim 40 describes the idea -- describing data (geo-spatial) used in organizing and manipulating to determine a number, presenting features which are part of, not apart from, the idea.
Claim 41 describes the idea, describing supervised machine learning including an idea from math/logic (regression, neural network, decision tree) used in organizing and manipulating.
Claim 42 describes the idea, describing data (geographic area, population, time) used in organizing and manipulating to determine a number -- features which are part of, not apart from, the idea of an algorithm.
Claim 43 describes the idea, describing the algorithm as not attributing based on a reference (threshold) used in organizing and manipulating to determine a number, presenting features which are part of, not apart from, the idea.
Claim 44 describes extra-solution activity (report).
Claim 45 describes the idea as attributing based on a reference (threshold) used in organizing and mathematical manipulating, presenting features which are part of, not apart from, the idea. The feature aggregate statistics merely describes data used in the idea.
Claim 47 adds another abstract idea (monitoring, checks, alert) which is similar to organizing human activity because monitoring and checks corresponds to collecting and analyzing information and alert corresponds to notifying for targeted advertising.
Step 2b
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to a ‘computer implemented’, computer, processor, database -- generic elements for generally applying the idea. In claim 1, the idea is computer implemented. Claims 48, 49 add a generic processor for performing the idea, an element (like applicant’s other elements beyond the abstract idea computer, database) which one could find a general technical reference, Wiley Encyclopedia of Computer Science and Engineering (2009) which applicant has been provided already in an earlier action. MPEP 2106.5(d)
What there is in the claim beyond organizing behavior can be found by resort to a simple keyword search of generic technical reference, e.g. Wiley Encyclopedia of Computer Science and Engineering (2009) provided to Application 9/20/2018. See Wiley e.g. database, server p.125, server 610 times (at least e.g. p.1982), processor 639 times (e.g. p. 1242-1243), database 1728 times (e.g. p.1253), storage medium (e.g. p.131), computer (3553 times, e.g. p.283), network (at least p.1700-1707), interface (770 times at least p.1700-1707). Such a basic technical reference is something that can reasonably be expected to be ‘hanging on the walls’ of the person of ordinary skill in the art, or wallpaper of her computer desktop. The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, they spell out the steps of an idea using math implemented with generic technology (computer implemented claim 1, database, processor claim 48-49). In addition to these indisputably generic features, Applicant did not invent any of those features (computer, database, processor), and the claims recite them in a manner that produces generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of generic computer components employed in a customary manner that have been held insufficient to transform an abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). 
The claims fail step two as well.
Claims dependent from the independent claims do not cure the deficiencies and are rejected.	

CLAIM REJECTIONS - 35 USC § 103
The following quotation of 35 USC 103(a) forms the basis for obviousness rejections in this Office Action:

a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Entire reference is cited, with incorporated references.
MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claims 30-44, 48-49 are rejected under 35 USC 103(a) as obvious over 
1) Kothari (US 20120004978) in view of 
2) Duda (NPL) in view of Duda2000 (NPL, 2000 ed. of Duda) in view of 
3) Kitts (US 20080114624) in view of 
4) Crites (US 20110307328)


All are pattern matching references; all already references provided to applicant in the parent.
Kothari is the primary reference. 
Duda is cited for demographic and limitations related to attribution (i.e. pattern matching). Duda2000 is cited for emphasis: data labels are of no consequence. 
Kitts is cited for 
Streamed
&
automatically aggregating and validating data feeds for each of a plurality of streamed media events 
CLAIM 30, 48, 49
Kothari shows

    PNG
    media_image1.png
    585
    574
    media_image1.png
    Greyscale
●determining, by a processor for each streamed media event of a plurality of streamed media events, a first demographic profile of a plurality of viewers of the streamed media event (Kothari determines, by processor for each media event, viewer profile demographic, 
    PNG
    media_image2.png
    683
    517
    media_image2.png
    Greyscale
e.g. location of ad; time, location as demographic ¶ 6 Fig 4 and corresponding text; processor in Fig 1 and corresponding text, ¶99) 
(Kothari identifies, by processor, transaction event unattributed to media event - e.g. call; time, location as demographic ¶ 6 Fig 4 and corresponding text) 
●determining, by the processor for each transaction event, a second demographic profile of the customer of the transaction event (Kothari determines, by processor, for transaction event a second demographic profile – including time, location of call ¶ 6, 42 Fig 4 and corresponding text )


    PNG
    media_image3.png
    570
    532
    media_image3.png
    Greyscale
(Kothari compares profiles; see at least ¶ 6-7, Fig 4 and corresponding text compare demographic prolife, e.g. compare location of call to location of ad) 
Kothari shows the above & but for explicit demographic (see Duda below) and “without ...” (Kitts below), Kothari shows
●determining, by the processor for each transaction event, a probability that for each transaction event is attributed to a streamed media event among the plurality of streamed media events based on a result of the comparing each first [demographic]DUDA profile with each second [demographic]DUDA profile (Kothari determines probability ad caused call, including attributing call to interaction and associated (highest) probability, at least ¶ 6-7 Fig 4, corresponding text)

Kothari teaches mathematical algorithms, with marketing as a data label.

Duda
Although Kothari shows attribution based on demographic – time (Fig 4) and location (like location Applicant’s specification ¶ 10 US 2014/0316883), the word ‘demographic’ is absent. Kothari teaches mathematical algorithms for pattern matching, with marketing as a data label. Like Kothari, Duda teaches mathematical algorithms for pattern matching.
Duda uses ‘demographics’ rules Section 8.8 for pattern recognition, called attribution in Kothari. 
Both Kothari, Duda address the same question: is effect attributable to cause? 
Both teach attribution modeling, although Duda calls it pattern matching. 
Both teach identifying a cause/stimulus/media event. 
Both identify an effect/response. 
Both teach using probability to attribute cause to effect.

It would have been obvious to combine Kothari with Duda’s demographic information because a) Kothari and Duda are both attribution teachings, both teaching comparing demographic trait associated with viewer and associated with transaction, but Duda doesn’t use the term demographic, b) one of ordinary skill would have recognized that the results of the combination were predictable (attribution based on demographics), c) she would have been reasonably prompted to make the combination for the advantage of  broadening the demographic characteristics upon which to base attribution, as compared with a smaller set (Kothari Fig 4). Therefore all the claimed elements were known and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results.

Although Kothari shows attribution based on events within a candidate probability threshold (¶ 6-7 Fig 4 and corresponding text), not explicitly shown is 
●upon determining that the probability that (Duda page 2 of Ch 11 first full ¶ (“underlying probability densities”) the transaction event is attributed to a streamed media event among the plurality of streamed media events that is below a predetermined threshold (Duda, If … not ‘close enough’ (a ‘poor match’) …. Else … create new), 
●creating a new media event (Duda chapter 11 section 12-13) not among the plurality of media events (Duda and Hart (NPL: Pattern Classification and Scene Analysis Chapter 11, (1995)). Duda: on determining attribution to a cluster below a threshold, then conclude the data is not part of the cluster and creates a new center (new event). 
Kothari already shows data label as media event, transaction.
●attributing the transaction event to the new media event (Duda chapter 11, e.g. section 12-13 if distance d is not close enough create new data and new center is the claimed new media event) 
[AltContent: textbox (streamed media event)]
    PNG
    media_image4.png
    194
    581
    media_image4.png
    Greyscale

[AltContent: textbox (setting demographic profile)][AltContent: textbox (below a predetermined threshold)][AltContent: textbox (streamed media event)]
    PNG
    media_image5.png
    346
    597
    media_image5.png
    Greyscale

[AltContent: rect][AltContent: rect][AltContent: textbox (below a predetermined threshold)][AltContent: textbox (setting  demographic profile)]
    PNG
    media_image6.png
    572
    665
    media_image6.png
    Greyscale



(Duda chapter 11 section 12-13. Duda says creating a center (analogous to streamed media event) happens when a cluster is created.) 

    PNG
    media_image7.png
    195
    568
    media_image7.png
    Greyscale

One of ordinary skill would understand the point is pairing of data -- 2 profiles in Kothari, clusters in Duda, 2 kinds of fish in Duda 2000 (stimulus and response). Given Kothari’s two profiles, it would then have been obvious to modify it with Duda’s pattern classification. In the context of Kothari, examiner interprets -- and one of ordinary skill in the art would see -- Duda’s created new center created as the new media event and the new cluster created by Duda’s new center as the new demographic profile of the new media event as the second demographic profile of the transaction event. Specks in a space which we draw a circle around and call a cluster are not different from specks in a space which we draw a circle around and label the circle demographic). It would have been obvious at the time of filing to combine Kothari and Duda; both are concerned with pattern recognition.  A) The subject of pattern recognition is the SAME in Kothari, Duda.  B) The data label does not matter. Does data label matter to a classifier (purchase/nonpurchase as claimed or cat/dog Duda §3.10 p.49, chairs Duda chapter §1.2 p.10, letters Duda §8.7 p.39)? Duda aptly points out that the data label is immaterial to pattern analysis, and illustrates the point by using as a context comparing pictures of 2 fish (Fig 1.1-5, Chapter 1 of Duda, and corresponding text). Duda explains the pattern analysis can be applied anywhere there are features to extract and analyze the patterns -- whether we are talking about fish (p. 5), keys in our pocket (p.3), smells (p.3), DNA (p.3), fingerprint (p.3), speech (p.3), chairs (p.10), handwriting (p.10), images (p.11).
A) The subject of attribution is common to Kothari Duda. 
B) The data label does not matter. Duda aptly points out that the data label is immaterial to pattern analysis, and illustrates the point by using as a context comparing pictures of 2 fish (Fig 1.1-5, Chapter 1 of Duda, and corresponding text). Duda explains the pattern analysis can be applied in commerce. It would have been obvious at the time of invention to combine Kothari with Duda’s teaching that if two candidate data points seem too different (as judged the basis of a probability threshold), then they probably are different, and do not both come from the same source. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded than predictable results
Other than a difference in semantics, candidate data (Duda) is data for ‘attribution’ (Kothari and the claim) because both are simply data used for attributing cause to effect. Duda does not say media, since not only Kothari says an event can be a media event. Duda is a math book. Like all math books, it describes math operations but it does not specify every possible label applied to the data (media event, transaction). The problem addressed by the claimed invention is identifying a pattern. Duda aptly points out that the data label, like media event, is immaterial to pattern analysis.  
Kothari teaches mathematical algorithms for pattern matching, with marketing as a data label. Like Kothari, Duda teaches mathematical algorithms for pattern matching.
One of ordinary skill in the art could have combined the two, and the results of the substitution would have been predictable, namely when a candidate second set of data seems too far different from a first set (as judged the basis of a threshold), (Duda section 11.13 vigilance threshold), create new data. One of ordinary skill in the art would have been motivated to combine to consult Duda because it is a seminal work in pattern analysis, and one of the most cited works in pattern analysis. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded than predictable results (correct pattern classification).
Although Kothari shows targeting a media event, not explicit in Kothari is 
●targeting a future streamed media event not among the plurality of media events based on the probability that for each transaction event is attributed to a streamed media event among the plurality of streamed media events (Duda section 11.13)
One of ordinary skill in the art could have combined the Kothari and Duda, and the results of the substitution would have been predictable, namely targeting a future media event not among the plurality of media events based on the probabilistic attribution for each transaction event (as judged the basis of a threshold), (Duda section 11.13 vigilance threshold), create new data and in combination with Kothari that new data is future targeted new media event. She would have been motivated to consult Duda because it is a seminal work in pattern analysis, and one of the most cited works in pattern analysis. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded than predictable results (correct pattern classification).

DUDA2000 (2000 edition of Duda)
Kothari teaches mathematical algorithms for pattern matching, with marketing as a data label. Duda2000 teaches mathematical algorithms for pattern matching. It would be a mistake for reader to distinguish Kothari & Duda on the basis of a data label (media event, transaction, whatever). 
For this point, one can do the obvious: look up the same work by the same author on the same subject to ask the question as to what data pattern classification applies to. Here, we cite the 2000 version of the same book (continuously reprinted since 1973). Duda 2000 answers the question by saying we could literally be talking about FISH and it would make no difference to the math. It would have been obvious to combine Duda with his Duda 2000 on the same subject to see what data pattern classification applies to with the unsurprising, predictable result that pattern classification doesn’t depend on data label. Duda 2000 says, as an introduction that the data can be of a probability density (“underlying probability densities” page 18 of the Introduction).

    PNG
    media_image8.png
    566
    523
    media_image8.png
    Greyscale

Even if data label mattered, not only Kothari already has it (media event, transaction). One of ordinary skill in the art, given Kothari, would consult a seminal, path-breaking work like Duda, and further see that Duda is not restricted to pattern classification of fish and is applicable to the simple question of whether one thing (e.g. fish demographic or people demographic) is another thing and combine Duda and Kothari for the advantage of pattern classification. 

KITTS
●automatically aggregating and validating data feeds for each of a plurality of streamed media events
Kitts US 20080114624 target on aggregating validated streamed feed which should be automated ¶ 5-6, 80 
It would have been obvious to combine Kothari Kitts, both marketing references, analogous prior art. The Kothari/Kitts combination produces predictable results which are prompted (Kitts US 20080114624 ¶ 64, 80) by Design Incentives, Market Forces Prompting Variations in the primary reference 

	Kitts shows cause of an effect can be obtained from 2 demographics (without a determination that a media event was viewed). Kitts (at least Fig 2-3 and corresponding text, ¶ 9, 12-13 ‘probability that a user will …’, 21-22, 31-34, 46-49, 67-71) determines probabilistic attribution not on observation, but rather on profile comparison and determines probability associated with an unobserved media event, e.g. without a determination that the media event was viewed by the customer of the transaction event. And Kitts teaches that descriptive material doesn’t matter; it could relate to targeting a future event in the context of click fraud but it could relate to targeting a future event in the context of  shopping, Kitts ¶ 31-32.
Kitts shows cause of an effect can be inferred from two demographics (without a determination that a media event was viewed). The limitation (without …) is descriptive. By using probabilities Kitts says (at least ¶ 21, 31-34, 47, 49, 67-69) one can draw a conclusion without knowing an event happened.

    PNG
    media_image9.png
    363
    326
    media_image9.png
    Greyscale

	Kothari teaches mathematical algorithms for pattern matching, with marketing as a data label. Like Kothari, Kitts teaches mathematical algorithms for pattern matching.
	Kitts shows cause of an effect can be inferred from two demographics (without a determination that a media event was viewed). Two demographics can be click-fraud perpetrators and non-click fraud perpetrators (Kitts ¶ 31), suspicious and non-suspicious (Kitts ¶ 32), using a quality score to distinguish. Kitts ¶ 47 shows another way to form an inference form 2 demographics; it is obvious that drawing a conclusion based on inference is doing so without a determination that an event occurred.

 [0021] Some embodiments presented herein are directed to one or more computer-readable media configured to determine the probability that a user or program fraudulently initiated a web-page request. The terms fraudulent or fraudulently, as used herein, are used to connote selecting or inducing the display of an online advertisement for the purpose of click fraud or impression fraud. In addition, a web page request may be deemed fraudulent if there is a probability that the request is originating from an automated system e.g., a program that CONSTANTLY CLICKS advertisements. The terms fraudulent or fraudulently may also be used as a measure of the probability that a web-page request is deemed invalid. Furthermore, whether or not a web-page request is fraudulent may also refer to the probability that the request the presentation of an advertisement to a user will result in the user selecting the advertisement.

Kitts US 20080114624 shows

Abstract
Determining the probability that a user or program fraudulently initiated a web-page request is described herein. A data-mining component is configured to determine attributes associated with the web-page request. A computation component is configured to calculate a probability that the web-page request was fraudulently initiated. To calculate this probability, the attributes and other parameters are fed into a statistical model. An auction component is configured to locate one or more advertisements to display on the web page based on the probability. The auction component may also be configured to restrict the advertisements for display based on advertiser-specified target criteria.
Background/Summary
BACKGROUND
[0001] The World Wide Web has become a popular medium for advertisers. Highly-trafficked web sites can charge advertisers significant rates to display online advertisements, such as banner ads, pop-ups, interstitial ads, floating ads, etc. Online advertisements are typically displayed on a requested web page, with the results of a search-engine query, or within e-mails. The cost to advertise online is usually proportionate to the volume of traffic visiting a particular web page or requesting a specific web search.
[0002] Various methods are currently used to sell online advertisements. A web publisher or advertising network may charge an advertiser a fee per each impression of an advertisement displayed. Pay-per-click advertising is an alternative arrangement where an advertiser pays a publisher or advertising network a charge-per-click rate every time an online advertisement is selected by a user. In either situation, advertisers typically want to ensure that their advertisements are either viewed or clicked by interested users.
[0003] One problem with pay-per-click advertising is click fraud. In general, click fraud occurs when a person or computer program imitates a legitimate user by clicking on an online advertisement for the purpose of generating an improper charge per click. Two different types of click fraud currently exist. First, publishing click fraud (sometimes referred to as syndication click fraud) occurs when a user or program selects an advertisement to generate revenue for a hosting publisher or advertising network. Every time an advertisement is selected, the publisher or advertising network hosting the web page is entitled to a royalty. Thus, the publisher or advertising network may constantly click the advertisements to generate income. Additionally, a search engine may be used to call the advertisement, implicating the search engine in click fraud. As a result, the search engine may be liable for numerous click fraud violations for just displaying advertisements.
[0004] Competitive click fraud is another type of click fraud in which a user or program tries to deplete the budget of another advertiser by CONSTANTLY SELECTING an advertisement. For instance, advertisers' may repeatedly click on a competitor's advertisement. Consequently, the competitor must pay for each competitor click.
[0005] Click-fraud methods have become rather sophisticated. Not only can click fraud be perpetrated by a user repeatedly clicking an advertisement, but various automated methods can also be used. Spyware and other malicious software can be downloaded onto an unassuming user's computer and configured to constantly click advertisements. As a result, numerous computers can be used as proxies to perform click fraud. The downloaded software may automatically click advertisements in the background of a computing device without a user even knowing.
[0006] Traditional methods for addressing click fraud simply monitor click streams and identify fraudulent clicks using various algorithms. Once a fraudulent click is identified, the advertiser is refunded the per-click rate. Typically, publishers or search engines handle such algorithms to identify click fraud. But this poses another problem. The search engine or publisher receives a rate for each advertisement click and is in charge of determining what clicks are fraudulent and qualify for a refund. Thus, it is in the best interest of the search engine or publisher to have fewer fraudulent clicks. Unfortunately, the advertiser is left with no control over displaying advertisements to possibly-fraudulent web traffic. The advertiser is forced to rely on the good faith of the publisher or search engine.
[0007] Another problem stemming from online advertising is impression fraud. Online advertisements may be sold by the impression. Impressions refer to an advertisement's appearance on an accessed web page. For example, three web advertisements displayed on a web page would constitute three impressions. Publishers or advertising networks can charge advertisers for each advertisement impression they present on a given web page. Impression fraud may be induced by constantly requesting a web page, thus requiring advertisers to pay every time their impressions are presented.

[0021] Some embodiments presented herein are directed to one or more computer-readable media configured to determine the probability that a user or program fraudulently initiated a web-page request. The terms fraudulent or fraudulently, as used herein, are used to connote selecting or inducing the display of an online advertisement for the purpose of click fraud or impression fraud. In addition, a web page request may be deemed fraudulent if there is a probability that the request is originating from an AUTOMATED system e.g., a program that constantly clicks advertisements. The terms fraudulent or fraudulently may also be used as a measure of the probability that a web-page request is deemed INVALID. Furthermore, whether or not a web-page request is fraudulent may also refer to the probability that the request the presentation of an advertisement to a user will result in the user selecting the advertisement.

[0031] One way to decrease the effect of click fraud is to identify possible click-fraud perpetrators and software when they/it request a web page and allow advertisers to restrict their advertisements to web pages of a certain quality score. As described herein, a quality score refers to the probability that a selection of an advertisement impression is initiated from a user or by software attempting to induce click fraud. For example, a selection initiated from a known spyware program would have a drastically different quality score than a selection made by a first-time visitor to a web page. The quality score may also refer to the probability that a web page request or search-engine query is initiated from a user or by software attempting to induce click fraud.
[0032] While the discussion herein refers to a quality score as a probability, any indicative value may be used to designate a quality score. Embodiments are not limited to actual percentages or proportions. Rather, any value, such as a numeric, binary, hexadecimal, or the like may be used. For example, without limitation, a highly-suspicious user may be ranked as a 90% or tagged as .9, 0101 1010, 5A, or the like. Alternatively, the user may be assigned a quality score such as: "Gold," "Silver," or "Bronze." Moreover, the quality score discussed herein may also include alphabetic words, phrases, or tags, such as "not suspicious," "suspicious," "highly suspicious," or the like. One skilled in the art will appreciate that various methods for designating different degrees of a quality score can also be used.
[0047] The data-mining component 206 is configured to retrieve the aforementioned attributes using various data-mining techniques well known to those skilled in the art. In one embodiment, cookies are sent from the web server to the web browser of the client-computing device 202, stored on the client-computing device 202, and sent back to the web server. In an embodiment, cookies provide the web server with the IP address of a user submitting a page request as well as the time the page was requested. Additionally, cookies can be configured to return the identity of a user requesting a web page, the number of new users who have accessed the web page, or how often a visitor has visited the web page. Such information can be an important tool in determining whether the user requesting the web page has a propensity for click fraud. For example, if the user has clicked on an advertisement--thus requesting the advertisement web page--THOUSANDS OF TIMES IN A SHORT AMOUNT OF TIME, the user may have a high probability for click fraud. On the other hand, if a user is a first-time visitor to the web page, the user may be considered relatively safe. Cookies may also be configured to return profile information about a user to the web server. Profile information may include the user's geographic location, items in an e-commerce shopping cart, name, gender, age, ethnicity, or the like. Embodiments are not limited to any particular type of cookie; rather, various cookies can be implemented by embodiments discussed herein.
[0049] The computation component 208 is configured to calculate the quality score for the web-page request. In one embodiment, the computation component 208 receives the attributes as well as other parameters associated with the user or program initiating the request and executes a statistical model to calculate the quality score. Other parameters may include, without limitation, various web analytics, including the number of times the user or program has selected the advertisement, requested the web page, selected competitor advertisements, etc. Examples of statistical models may include, without limitation, a Bayesian model, regression model, neural network, decision tree, or other statistical model capable of determining the quality score for retrieved attributes.
[0053] The following rules, or well known adaptations thereof, may be implemented to identify robots, or automated systems, used to conduct click or impression fraud.
[0062] The threshold quality score can be used in a negative matching technique to locate advertisements for display with a requested web page. In essence, negative matching techniques compare a quality score with the threshold quality scores of numerous advertisements. All advertisements with a threshold quality score exceeding the quality score are eliminated from contention for display. The advertisements that remain may be displayed. If numerous advertisements remain, auction component 210 may be configured to present the highest paying advertisements. Other methods of differentiating between multiple remaining advertisements may also be used, and are generally well known to those of skill in the art.

[0080] Advertisers may designate may target advertisements based on quality score. In one embodiment, the user specifies in display area 620 either to advertise to all quality scores or whether to select specific quality scores. For example, quality scores may be differentiated into multiple categories (e.g., GOLD, SILVER, and BRONZE), each of which corresponds to a range of quality scores. In the same example, GOLD could include quality scores from 0.7-1.0, SILVER could include quality scores from 0.3-0.69, and BRONZE could include quality scores from 0.0-0.29. If the advertiser selected Silver, his/her advertisements would not be displayed on web pages requested from users meeting the GOLD or BRONZE quality levels. To specify in different quality scores in GUI 600, the advertiser can highlight a given level and use the ADD 626 or REMOVE 628 buttons, which either add or remove the quality score to/from a SELECTED list area 624. Embodiments are not limited to the three quality scores in FIG. 6. Instead, one skilled in the art will understand that numerous other methods can also be used to designate a particular quality score.


But it is obvious that sampling rate approximate the rate of that which one is measuring. From Kitts, then, it is obvious to automatically aggregate (Kitts ¶ 21, 53) and validate feeds for each of a plurality of streamed events to detect click fraud, invalid requests (Kitts ¶ 21).

Applicant statement that Kitts doesn’t teach “how” is inapt. Applicant cannot reject Kitts on 35 USC 112 first ¶. Besides, the limitation is imply data acquisition, and person of ordinary skill in the art looking at Kitts teaches could perform that data gathering.


It would have been obvious at the time of filing to combine Kothari and Kitts.
Both Kothari, Kitts address the same question: 	IS EFFECT ATTRIBUTABLE TO CAUSE? 
Both Kothari, Kitts teach attribution modeling. 
Both Kothari, Kitts teach identifying a cause/stimulus/media event. 
Both Kothari, Kitts identify an effect/response. 
Both Kothari, Kitts teach using probability to attribute cause to effect.
And Kitts ¶ 31-32 teaches that descriptive material and application of data labels doesn’t matter; Kitts says descriptive material could relate to targeting a future event in the context of click fraud (Kitts) as well as a future event in the context of  shopping, Kothari (¶ 3, 15) and Kitts (¶ 31-32).
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded than predictable results (correct pattern classification).

CRITES
NOT EXPLICIT in Kothari is report
●generating a report including a plurality of transaction events that are attributable to one or more streamed media events (Crites 2011/0307328 at least ¶ 36)

    PNG
    media_image10.png
    409
    514
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to combine Kothari with Crites’s report. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art would have been reasonably prompted to make the combination because doing so would give advertisers the needed feedback Kothari ¶ 3, and she would have seen the results as predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded  predictable results to one of ordinary skill in the art at the time of the invention.
CLAIM 31
Kothari/Duda/Duda 2000/Kitts/Crites shows the limitations above. Kothari shows
31.     The method of claim 30, wherein a 
Although Kothari shows attribution based on events within a candidate probability threshold (¶ 6-7 Fig 4 and corresponding text), not explicitly shown is 
●upon determining that the probabilistic attribution (Duda page 2 of Ch 11 first full ¶ (“underlying probability densities”) for a transaction event is based on a probability of having caused the transaction event that is below a predetermined threshold (Duda, If … not ‘close enough’ (a ‘poor match’) …. Else … create new), creating a new media event (Duda chapter 11 section 12-13) not among the plurality of media events :  (Duda and Hart (NPL: Pattern Classification and Scene Analysis Chapter 11, (1995)). Duda: on determining attribution to a cluster below a threshold, then conclude the data is not part of the cluster and creates a new center (new event). 
Kothari already shows data label as media event, transaction.
●attributing the transaction event to the new media event (Duda chapter 11, e.g. section 12-13 if distance d is not close enough create new data and new center is the claimed new media event) 
[AltContent: textbox (creating a 
new media event)]
    PNG
    media_image4.png
    194
    581
    media_image4.png
    Greyscale

[AltContent: textbox (setting a new demographic profile)][AltContent: textbox (below a predetermined threshold)][AltContent: textbox (creating a new media event)]
    PNG
    media_image5.png
    346
    597
    media_image5.png
    Greyscale

[AltContent: textbox (setting a new demographic profile)][AltContent: textbox (below a predetermined threshold)][AltContent: rect][AltContent: rect]
    PNG
    media_image6.png
    572
    665
    media_image6.png
    Greyscale



●setting a new demographic profile of the new media event as the second demographic profile of the transaction event (Duda chapter 11 section 12-13. Duda says creating a new center (analogous to new media event) happens when a new cluster is created.) 

    PNG
    media_image7.png
    195
    568
    media_image7.png
    Greyscale

One of ordinary skill would understand the point is pairing of data -- 2 profiles in Kothari, clusters in Duda, 2 kinds of fish in Duda 2000 (stimulus and response). Given Kothari’s two profiles, it would then have been obvious to modify it with Duda’s pattern classification. In the context of Kothari, examiner interprets -- and one of ordinary skill in the art would see -- Duda’s created new center created as the new media event and the new cluster created by Duda’s new center as the new demographic profile of the new media event as the second demographic profile of the transaction event. Specks in a space which we draw a circle around and call a cluster are not different from specks in a space which we draw a circle around and label the circle demographic). It would have been obvious at the time of filing to combine Kothari and Duda; both are concerned with pattern recognition.  A) The subject of pattern recognition is the SAME in Kothari, Duda.  B) The data label does not matter. Does data label matter to a classifier (purchase/nonpurchase as claimed or cat/dog Duda §3.10 p.49, chairs Duda chapter §1.2 p.10, letters Duda §8.7 p.39)? Duda aptly points out that the data label is immaterial to pattern analysis, and illustrates the point by using as a context comparing pictures of 2 fish (Fig 1.1-5, Chapter 1 of Duda, and corresponding text). Duda explains the pattern analysis can be applied anywhere there are features to extract and analyze the patterns -- whether we are talking about fish (p. 5), keys in our pocket (p.3), smells (p.3), DNA (p.3), fingerprint (p.3), speech (p.3), chairs (p.10), handwriting (p.10), images (p.11).
A) The subject of attribution is common to Kothari Duda. 
B) The data label does not matter. Duda aptly points out that the data label is immaterial to pattern analysis, and illustrates the point by using as a context comparing pictures of 2 fish (Fig 1.1-5, Chapter 1 of Duda, and corresponding text). Duda explains the pattern analysis can be applied in commerce. It would have been obvious at the time of invention to combine Kothari with Duda’s teaching that if two candidate data points seem too different (as judged the basis of a probability threshold), then they probably are different, and do not both come from the same source. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded than predictable results
Other than a difference in semantics, candidate data (Duda) is data for ‘attribution’ (Kothari and the claim) because both are simply data used for attributing cause to effect. Duda does not say media, since not only Kothari says an event can be a media event. Duda is a math book. Like all math books, it describes math operations but it does not specify every possible label applied to the data (media event, transaction). The problem addressed by the claimed invention is identifying a pattern. Duda aptly points out that the data label, like media event, is immaterial to pattern analysis.  
Kothari teaches mathematical algorithms for pattern matching, with marketing as a data label. Like Kothari, Duda teaches mathematical algorithms for pattern matching.
One of ordinary skill in the art could have combined the two, and the results of the substitution would have been predictable, namely when a candidate second set of data seems too far different from a first set (as judged the basis of a threshold), (Duda section 11.13 vigilance threshold), create new data. One of ordinary skill in the art would have been motivated to combine to consult Duda because it is a seminal work in pattern analysis, and one of the most cited works in pattern analysis. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded than predictable results (correct pattern classification).
Although Kothari shows targeting a media event, not explicit in Kothari is 
●targeting a future media event not among the plurality of media events based on the probabilistic attribution for each transaction event (Duda section 11.13)
One of ordinary skill in the art could have combined the Kothari and Duda, and the results of the substitution would have been predictable, namely targeting a future media event not among the plurality of media events based on the probabilistic attribution for each transaction event (as judged the basis of a threshold), (Duda section 11.13 vigilance threshold), create new data and in combination with Kothari that new data is future targeted new media event. She would have been motivated to consult Duda because it is a seminal work in pattern analysis, and one of the most cited works in pattern analysis. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded than predictable results (correct pattern classification).

DUDA2000 (2000 edition of Duda)
Kothari teaches mathematical algorithms for pattern matching, with marketing as a data label. Duda2000 teaches mathematical algorithms for pattern matching. It would be a mistake for reader to distinguish Kothari & Duda on the basis of a data label (media event, transaction, whatever). For this point, one can do the obvious: look up the same work by the same author on the same subject to ask the question as to what data pattern classification applies to. Here, we cite the 2000 version of the same book (continuously reprinted since 1973). Duda 2000 answers the question by saying we could literally be talking about FISH and it would make no difference to the math. It would have been obvious to combine Duda with his Duda 2000 on the same subject to see what data pattern classification applies to with the unsurprising, predictable result that pattern classification doesn’t depend on data label. Duda 2000 says, as an introduction that the data can be of a probability density (“underlying probability densities” page 18 of the Introduction).

    PNG
    media_image8.png
    566
    523
    media_image8.png
    Greyscale

Even if data label mattered, not only Kothari already has it (media event, transaction). One of ordinary skill in the art, given Kothari, would consult a seminal, path-breaking work like Duda, and further see that Duda is not restricted to pattern classification of fish and is applicable to the simple question of whether one thing (e.g. fish demographic or people demographic) is another thing and combine Duda and Kothari for the advantage of pattern classification. 
Kitts at least ¶ 21-22, 31-34, 47, 49, 67-69 relates the two. 
[0021] Some embodiments presented herein are directed to one or more computer-readable media configured to determine the probability that a user or program fraudulently initiated a web-page request. The terms fraudulent or fraudulently, as used herein, are used to connote selecting or inducing the display of an online advertisement for the purpose of click fraud or impression fraud. In addition, a web page request may be deemed fraudulent if there is a probability that the request is originating from an automated system e.g., a program that constantly clicks advertisements. The terms fraudulent or fraudulently may also be used as a measure of the probability that a web-page request is deemed invalid. Furthermore, whether or not a web-page request is fraudulent may also refer to the probability that the request the presentation of an advertisement to a user will result in the user selecting the advertisement. 

[0022] In an embodiment, a web service executing on a server includes a data-mining component, computation component, and auction component are used. The data-mining component may be configured to determine attributes from the web-page request. The computation component may be configured to calculate a probability that the web-page request was fraudulently initiated. To calculate this probability, the attributes and other target criteria are fed into a statistical model. The auction component may be configured to locate one or more advertisements to display on the web page based on the probability. The auction component may also be configured to restrict the advertisements for display based on advertiser-specified target criteria. Once an advertisement is located, the advertisement can be rendered along with the web page. 

    PNG
    media_image9.png
    363
    326
    media_image9.png
    Greyscale

Kitts shows cause of an effect can be inferred from two demographics (without a determination that a media event was viewed). The limitation (without …) is descriptive. By using probabilities Kitts says (at least ¶ 21, 31-34, 47, 49, 67-69) one can draw a conclusion without knowing an event happened; we’re talking about probabilities, rather than absolutes.

CLAIM 32
Kothari/Duda/Duda 2000/Kitts/Crites shows the limitations above. Kothari shows
32.     The method of claim 30, wherein a 
●transaction event is at least one of a phone-in order, a web order, and a retail purchase transaction (Kothari ¶¶ 6-7 Fig 4 transaction is phone-in) 
CLAIM 33
Kothari/Duda/Duda 2000/Kitts/Crites shows the limitations above. Kothari shows
33.     The method of claim 30, wherein a
● media event is an advertisement provided on at least one of television, radio, Internet, billboard, print, and direct mail (Kothari: media event is Internet ad ¶¶ 9, 14)
CLAIM 34
Kothari/Duda/Duda 2000/Kitts/Crites shows the limitations above. Kothari shows
34.     The method of claim 30, further comprising:
●attributing, for each transaction event, a first percentage of credit for a transaction event to a first media event, and attributing a second percentage of credit for the transaction event to a second media event (Kothari shows fractional credit to each interaction, based on probability transaction resulted from interaction, is first and second percent credit; see at least ¶¶ 6-8, 26)
CLAIM 36
Kothari/Duda/Duda 2000/Kitts/Crites shows the limitations above. Kothari shows
36.     The method of claim 30, wherein each of the plurality of media events is an 
● online advertisement (Kothari ¶ 9), and each of the plurality of transaction events is an offline transaction (Kothari ¶ 42)
CLAIM 37
Kothari/Duda/Duda 2000/Kitts/Crites shows the limitations above. Kothari shows
37.     The method of claim 30, wherein each of the plurality of media events is an 
●advertisement provided on at least one of television, radio, billboard, print, and direct mail, (Kothari ¶ 32) and each of the plurality of transaction events is an online transaction (Kothari ¶¶ 31, 42)
CLAIM 38
Kothari/Duda/Duda 2000/Kitts/Crites shows the limitations above. Kothari shows
38.     The method of claim 30, wherein the 
●probability that each transaction event is attributed to the media event among the plurality of media events is determined without uniquely tracking a customer from a media event exposure to a transaction event transaction (Kothari refined probability based on context ¶69-70, 82)
CLAIM 40
Kothari/Duda/Duda 2000/Kitts/Crites shows the limitations above. Kothari shows
40.     The method of claim 30, wherein determining the probability that the transaction event is attributed to the media event among the plurality of media events is further based 
●geo-spatial statistics for the plurality of transaction events and the plurality of media events (location Kothari Fig 4 and corresponding text) CLAIM 41
Kothari/Duda/Duda 2000/Kitts shows the limitations above. Not explicitly in Kothari is the following 
41.     The method of claim 30, wherein the probability that a transaction event is attributed to a streamed media event is determined by a model and the model is a 
●supervised machine learning model including at least one of logistic regression, decision trees, and neural networks (Crites ¶¶ 4, 34 regression; neural Crites ¶ 70)
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Kothari with Crites. Both Kothari, Crites address the same question: is effect attributable to cause? Kothari teaches mathematical algorithms for pattern matching, with marketing as a data label. Like Kothari, Crites teaches mathematical algorithms for pattern matching. Both teach marketing attribution modeling. Both teach identifying a cause/stimulus/media event. Both identify cause/effect. Both teach using probability to attribute cause to effect. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art would have been reasonably prompted to make the combination because doing so would help advertisers optimize Kothari ¶ 3 in a learning environment (Crites ¶¶ 34, 70 Fig 4-5 and corresponding text), and she would have seen that the result of combination is predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded  predictable results to one of ordinary skill in the art at the time of the invention.
CLAIM 42
Kothari/Duda/Duda 2000/Kitts/Crites shows the limitations above. Kothari shows
42.     The method of claim 30, wherein the the probability that a transaction event is attributed to a streamed media event is determined by a model and the model is a
● generated based on a geographic area receiving a media event, a population estimated to have seen the media event, a time of the media event, and the demographics of the media event (Kothari area ¶ 25, time ¶ 24, Fig 4)
Not explicitly in Kothari is population (see Crites, population demographic ¶¶ 19, 23 population with gender/income/age, segment ¶ 25)
Both Kothari, Crites address the same question: is effect attributable to cause? Both teach attribution modeling. Both teach identifying a cause/stimulus/media event. Both identify cause/effect. Both teach using probability to attribute cause to effect. 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Kothari with Crites’s population. Like Kothari, Crites teaches mathematical algorithms for pattern matching. Both teach marketing attribution modeling. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Both teach identifying a cause/stimulus/media event. Both identify cause/effect. Both teach using probability to attribute cause to effect. One of ordinary skill in the art would have been reasonably prompted to make the combination because doing so would broaden the demographic characteristics upon which to base attribution, as compared with a smaller set shown in Kothari Fig 4, and she would have seen that the result of combination is predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded  predictable results to one of ordinary skill in the art at the time of the invention.
CLAIM 43
Kothari/Duda/Duda 2000/Kitts/Crites shows the limitations above. Kothari shows
43.     The method of claim 30, wherein a 
●particular transaction event is not attributed to a particular media event when the probability that the particular transaction event is attributed to the media event among the plurality of media events is below a predetermined threshold (Kothari ¶¶ 8, 26, 66)
CLAIM 44
Kothari/Duda/Duda 2000/Kitts/Crites shows the limitations above. Not explicitly in Kothari is the following 
44.     The method of claim 43, further comprising:
●generating a second report of only the plurality of transaction events having probabilistic attribution to media events of the plurality of media events (Crites ¶¶ 36, 40, Fig 4-5 and corresponding text)
Although Kothari shows attribution based on events within a candidate probability threshold (¶ 6-7 Fig 4 and corresponding text), and Crites already shows the report (Crites Table I, ¶ 27) not explicitly in Kothari/Crites is reporting data that doesn’t fit the pattern (the pattern of a first media event) not attributed to at least one media event :
●generating a first report of the plurality of transaction events using the plurality of media events and the plurality of transaction events not attributed to at least one media event (Crites Table I, ¶ 27 shows reporting and in that report one can substitute not attributed data from Duda Fig 10.6 and corresponding text, p16)
Both Kothari, Crites address the same question: is effect attributable to cause? Both teach attribution modeling. Both teach identifying a cause/stimulus/media event. Both identify cause/effect. Both teach using probability to attribute cause to effect. Like Kothari, Crites teaches mathematical algorithms for pattern matching. Both teach marketing attribution modeling.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Kothari with Crites’s reports. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. She would have recognized that the results of the combination were predictable. She would have been reasonably prompted to make the combination because doing so would give advertisers the needed feedback Kothari ¶ 3. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded  predictable results to one of ordinary skill in the art at the time of the invention.
It would have been obvious to combine Crites, Duda as well. Crites already teaches reporting data that is not too different (Crites Table I, ¶ 27), and data that is too different to conclude it can be attributed to an event. One of ordinary skill in the art would have been motivated by the teaching of Duda (title "Pattern Classification) such as at Fig 10.6 and throughout Duda. And throughout Duda, the goal is to determine if data can be attributed to a class (salmon or not salmon Duda Fig 1.1-5, Chapter 1 of Duda). Reporting both the data that fits and that which doesn't is the analysis Duda teaches until one can come to a conclusion. In the Kothari/Crites/Duda combination. Tthe predictable result is simply reporting both data Kothari Fig 4-6) that is attributable (Crites table I) as well as data that isn't (Duda Fig 10.6, Fig 3.1, p 16). 



Claim 45 is rejected under 35 USC 103(a) as being unpatentable over 
Kothari/Duda/Duda 2000/Kitts/Crites in view of Hummel (US 2009/0150227)

All are pattern matching references. 
CLAIM 45
Kothari/Duda/Duda 2000/Kitts/Crites shows the limitations above. Although Kothari teaches predetermined threshold ¶ 66, probability of good call based on duration threshold ¶ 89 which is an aggregate of time, and refining probability based on time threshold ¶69, but Kothari does NOT EXPLICITLY show
45.     The method of claim 43, wherein the 
●predetermined threshold is determined by an aggregate statistics method (Hummel shows determines predetermined threshold is by aggregate statistics, aggregate probabilities ¶ 75, Fig 3)
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Kothari with Hummel’s aggregate statistics method for setting a threshold. Kothari teaches threshold, Kothari mentions it 15 times, starting at the Summary of Invention ¶7, hence the issue is important. Nevertheless, Kothari doesn’t explicitly say how to predetermine the threshold. It would have been obvious for one looking at Kothari to consult the works of colleagues on the subject of predetermining a probability threshold and find Hummel which address the idea of a predetermined probability thresholds and fills an express need stated in Kothari. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art would have recognized that the results of the combination were predictable, aggregating probabilities (Hummel Fig 3) to arrive at Kothari’s threshold (¶¶ 7, 66, 83). One of ordinary skill in the art would have been reasonably prompted to make the combination because doing so would fill the need expressed in Kothari (e.g. ¶¶ 7, 83). Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded  predictable results to one of ordinary skill in the art at the time of the invention.

Claim 47 : rejected under 35 USC 103(a) over Kothari/Duda/Duda 2000/Crites in view of Pearson (US 2017/0199920)


CLAIM 47
Kothari/Duda/Duda 2000/Pearson/Crites shows the limitations above. 
Although Kothari shows attribution not explicitly in Kothari is the following 
47.     The method of claim 46, further comprising:
●monitoring accuracy of the multiple models using the known conversion event-media event pairs (Crites Fig 5 and corresponding text, Crites ¶ 37-39, stop when predefined accuracy achieved ¶¶  51-54)
●executing automated checks of the model on incoming data (Crites Fig 5 ¶ 37-39 shows stop when predefined accuracy achieved ¶¶ 51-54)
●triggering an alert if the accuracy is below a predefined value or if the incoming data is erroneous (Crites ¶ 37-40 shows stop when predefined accuracy achieved ¶¶  51-54, as well as filters input data ¶¶ 28-29, eliminating long tails ¶31 and error ¶48, Table 4)
Both Kothari, Crites address the same question: is effect attributable to cause? Both teach attribution modeling. Both teach identifying a cause/stimulus/media event. Both identify cause/effect. Both teach using probability to attribute cause to effect. 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Kothari with Crites’s accuracy monitoring and alert. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. of ordinary skill in the art would have been reasonably prompted to make the combination because doing so help advertisers optimize Kothari ¶ 3 in a learning environment (Crites ¶ 34, 70 Fig 4-5 and corresponding text), to do quality control so the whole attribution model is an accurate sum-of-its-parts. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

RESPONSE TO REMARKS
Applicant’s amendment and remarks are fully considered but they are not persuasive.
 
Double patenting resolved by TD. Thank you for resolving this issue.

Priority resolved by canceling claim 46. Thank you for resolving this issue to advance prosecution.

101
Unlike in Bascom, the claims do not present an ordered combination significantly more than an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer' ”, Intellectual Ventures I 792 F.3d p1371 (citing Alice).

103
Applicant says

    PNG
    media_image11.png
    158
    512
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    492
    514
    media_image12.png
    Greyscale


MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Kitts US 20080114624 shows

Abstract
Determining the probability that a user or program fraudulently initiated a web-page request is described herein. A data-mining component is configured to determine attributes associated with the web-page request. A computation component is configured to calculate a probability that the web-page request was fraudulently initiated. To calculate this probability, the attributes and other parameters are fed into a statistical model. An auction component is configured to locate one or more advertisements to display on the web page based on the probability. The auction component may also be configured to restrict the advertisements for display based on advertiser-specified target criteria.
Background/Summary
BACKGROUND
[0001] The World Wide Web has become a popular medium for advertisers. Highly-trafficked web sites can charge advertisers significant rates to display online advertisements, such as banner ads, pop-ups, interstitial ads, floating ads, etc. Online advertisements are typically displayed on a requested web page, with the results of a search-engine query, or within e-mails. The cost to advertise online is usually proportionate to the volume of traffic visiting a particular web page or requesting a specific web search.
[0002] Various methods are currently used to sell online advertisements. A web publisher or advertising network may charge an advertiser a fee per each impression of an advertisement displayed. Pay-per-click advertising is an alternative arrangement where an advertiser pays a publisher or advertising network a charge-per-click rate every time an online advertisement is selected by a user. In either situation, advertisers typically want to ensure that their advertisements are either viewed or clicked by interested users.
[0003] One problem with pay-per-click advertising is click fraud. In general, click fraud occurs when a person or computer program imitates a legitimate user by clicking on an online advertisement for the purpose of generating an improper charge per click. Two different types of click fraud currently exist. First, publishing click fraud (sometimes referred to as syndication click fraud) occurs when a user or program selects an advertisement to generate revenue for a hosting publisher or advertising network. Every time an advertisement is selected, the publisher or advertising network hosting the web page is entitled to a royalty. Thus, the publisher or advertising network may constantly click the advertisements to generate income. Additionally, a search engine may be used to call the advertisement, implicating the search engine in click fraud. As a result, the search engine may be liable for numerous click fraud violations for just displaying advertisements.
[0004] Competitive click fraud is another type of click fraud in which a user or program tries to deplete the budget of another advertiser by CONSTANTLY SELECTING an advertisement. For instance, advertisers' may repeatedly click on a competitor's advertisement. Consequently, the competitor must pay for each competitor click.
[0005] Click-fraud methods have become rather sophisticated. Not only can click fraud be perpetrated by a user repeatedly clicking an advertisement, but various automated methods can also be used. Spyware and other malicious software can be downloaded onto an unassuming user's computer and configured to constantly click advertisements. As a result, numerous computers can be used as proxies to perform click fraud. The downloaded software may automatically click advertisements in the background of a computing device without a user even knowing.
[0006] Traditional methods for addressing click fraud simply monitor click streams and identify fraudulent clicks using various algorithms. Once a fraudulent click is identified, the advertiser is refunded the per-click rate. Typically, publishers or search engines handle such algorithms to identify click fraud. But this poses another problem. The search engine or publisher receives a rate for each advertisement click and is in charge of determining what clicks are fraudulent and qualify for a refund. Thus, it is in the best interest of the search engine or publisher to have fewer fraudulent clicks. Unfortunately, the advertiser is left with no control over displaying advertisements to possibly-fraudulent web traffic. The advertiser is forced to rely on the good faith of the publisher or search engine.
[0007] Another problem stemming from online advertising is impression fraud. Online advertisements may be sold by the impression. Impressions refer to an advertisement's appearance on an accessed web page. For example, three web advertisements displayed on a web page would constitute three impressions. Publishers or advertising networks can charge advertisers for each advertisement impression they present on a given web page. Impression fraud may be induced by constantly requesting a web page, thus requiring advertisers to pay every time their impressions are presented.

[0021] Some embodiments presented herein are directed to one or more computer-readable media configured to determine the probability that a user or program fraudulently initiated a web-page request. The terms fraudulent or fraudulently, as used herein, are used to connote selecting or inducing the display of an online advertisement for the purpose of click fraud or impression fraud. In addition, a web page request may be deemed fraudulent if there is a probability that the request is originating from an AUTOMATED system e.g., a program that constantly clicks advertisements. The terms fraudulent or fraudulently may also be used as a measure of the probability that a web-page request is deemed INVALID. Furthermore, whether or not a web-page request is fraudulent may also refer to the probability that the request the presentation of an advertisement to a user will result in the user selecting the advertisement.

[0031] One way to decrease the effect of click fraud is to identify possible click-fraud perpetrators and software when they/it request a web page and allow advertisers to restrict their advertisements to web pages of a certain quality score. As described herein, a quality score refers to the probability that a selection of an advertisement impression is initiated from a user or by software attempting to induce click fraud. For example, a selection initiated from a known spyware program would have a drastically different quality score than a selection made by a first-time visitor to a web page. The quality score may also refer to the probability that a web page request or search-engine query is initiated from a user or by software attempting to induce click fraud.
[0032] While the discussion herein refers to a quality score as a probability, any indicative value may be used to designate a quality score. Embodiments are not limited to actual percentages or proportions. Rather, any value, such as a numeric, binary, hexadecimal, or the like may be used. For example, without limitation, a highly-suspicious user may be ranked as a 90% or tagged as .9, 0101 1010, 5A, or the like. Alternatively, the user may be assigned a quality score such as: "Gold," "Silver," or "Bronze." Moreover, the quality score discussed herein may also include alphabetic words, phrases, or tags, such as "not suspicious," "suspicious," "highly suspicious," or the like. One skilled in the art will appreciate that various methods for designating different degrees of a quality score can also be used.
[0047] The data-mining component 206 is configured to retrieve the aforementioned attributes using various data-mining techniques well known to those skilled in the art. In one embodiment, cookies are sent from the web server to the web browser of the client-computing device 202, stored on the client-computing device 202, and sent back to the web server. In an embodiment, cookies provide the web server with the IP address of a user submitting a page request as well as the time the page was requested. Additionally, cookies can be configured to return the identity of a user requesting a web page, the number of new users who have accessed the web page, or how often a visitor has visited the web page. Such information can be an important tool in determining whether the user requesting the web page has a propensity for click fraud. For example, if the user has clicked on an advertisement--thus requesting the advertisement web page--THOUSANDS OF TIMES IN A SHORT AMOUNT OF TIME, the user may have a high probability for click fraud. On the other hand, if a user is a first-time visitor to the web page, the user may be considered relatively safe. Cookies may also be configured to return profile information about a user to the web server. Profile information may include the user's geographic location, items in an e-commerce shopping cart, name, gender, age, ethnicity, or the like. Embodiments are not limited to any particular type of cookie; rather, various cookies can be implemented by embodiments discussed herein.
[0049] The computation component 208 is configured to calculate the quality score for the web-page request. In one embodiment, the computation component 208 receives the attributes as well as other parameters associated with the user or program initiating the request and executes a statistical model to calculate the quality score. Other parameters may include, without limitation, various web analytics, including the number of times the user or program has selected the advertisement, requested the web page, selected competitor advertisements, etc. Examples of statistical models may include, without limitation, a Bayesian model, regression model, neural network, decision tree, or other statistical model capable of determining the quality score for retrieved attributes.
[0053] The following rules, or well known adaptations thereof, may be implemented to identify robots, or automated systems, used to conduct click or impression fraud.
[0062] The threshold quality score can be used in a negative matching technique to locate advertisements for display with a requested web page. In essence, negative matching techniques compare a quality score with the threshold quality scores of numerous advertisements. All advertisements with a threshold quality score exceeding the quality score are eliminated from contention for display. The advertisements that remain may be displayed. If numerous advertisements remain, auction component 210 may be configured to present the highest paying advertisements. Other methods of differentiating between multiple remaining advertisements may also be used, and are generally well known to those of skill in the art.

[0080] Advertisers may designate may target advertisements based on quality score. In one embodiment, the user specifies in display area 620 either to advertise to all quality scores or whether to select specific quality scores. For example, quality scores may be differentiated into multiple categories (e.g., GOLD, SILVER, and BRONZE), each of which corresponds to a range of quality scores. In the same example, GOLD could include quality scores from 0.7-1.0, SILVER could include quality scores from 0.3-0.69, and BRONZE could include quality scores from 0.0-0.29. If the advertiser selected Silver, his/her advertisements would not be displayed on web pages requested from users meeting the GOLD or BRONZE quality levels. To specify in different quality scores in GUI 600, the advertiser can highlight a given level and use the ADD 626 or REMOVE 628 buttons, which either add or remove the quality score to/from a SELECTED list area 624. Embodiments are not limited to the three quality scores in FIG. 6. Instead, one skilled in the art will understand that numerous other methods can also be used to designate a particular quality score.


It is obvious that sampling rate approximate the rate of that which one is measuring. From Kitts, then, it is obvious to automatically aggregate (Kitts ¶ 21, 53) and validate feeds for each of a plurality of streamed events to detect click fraud, invalid requests (Kitts ¶ 21).

Applicant statement (remarks p.14) that Kitts doesn’t teach “how” is inapt. Applicant cannot reject Kitts on 35 USC 112 first ¶. Besides, the limitation is simply data acquisition, and a person of ordinary skill in the art looking at Kitts teaches could perform that data gathering.



CONCLUSION
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/             Primary Examiner, Art Unit 3681